JUDGMENT

PER CURIAM.
This petition for review of an order of the Securities and Exchange Commission was considered on the briefs and appendices filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the petition for review be denied. The Commission’s order imposing remedial sanctions on petitioner was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law. See Dearlove v. SEC, 573 F.3d 801, 804 (D.C.Cir.2009), citing 5 U.S.C. § 706(2)(A), and Nat’l Rural Elec. Coop. Ass’n v. SEC, 276 F.3d 609, 614 (D.C.Cir. 2002). Moreover, the Commission’s factual findings were well-supported by substantial evidence. See Dearlove, 573 F.3d at 804, citing 15 U.S.C. § 78y(a)(4), and Steadman v. SEC, 450 U.S. 91, 96 n. 12, 101 S.Ct. 999, 67 L.Ed.2d 69 (1981).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.